DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Official Action considers the response filed 10/7/2021. The amendments to the claims are sufficient to overcome the rejections of record. Any rejection made in the previous Official Action and not repeated herein is withdrawn. New grounds of rejection are set forth below in response to and required by the amendments filed 10/7/2021.

Claims 1-5, 8, 10, and 12-18 are pending.

Claims 1-5, 8, 10, and 12-17 are examined.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 10, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (PNAS Vol.110(3):1041-1046, January 15, 2013) and Zipeto et al (CELL Vol.19:177-191, August 4, 2016) and Rodman et al (US20190359980), further in view of Bayraktar et al (Cancer and Metastasis ReviewsVol.37:33-44, 2018, available online 27 December 2017). 
Jiang et al have taught the use of lentiviral expression of ADAR1 targeting shRNA to inhibit ADAR1 in mouse models where it was shown impaired in vivo self-renewal capacity of blast crisis CML progenitor. Jiang et al assert that their findings provide compelling rationale for developing ADAR1-based LSC eradication strategies. It has been taught that increased expression of ADAR1 in CML causes increased expression of the ADARp150 isoform which leads to adenosine-to-inosine RNA editing in CML progression. It has been asserted that their studies suggest that inflammation-dependent activation of the ADAR1 p150 editase promotes CML progression and aberrant ADAR1 activation in CML endows myeloid progenitor cells with self-renewal capacity leading to LSC generation and thus the inhibition of ADAR1 activity could represent an effective strategy to prevent LSC-driven relapse in CML while sparing normal HSC populations. The entire reference is pertinent and relied on.

The prior art above has clearly taught the use of inhibitors of ADAR1 to inhibit cancer in a subject. The prior art has taught each limitation of the claims for the same purposes of the claimed invention. The prior art has demonstrated the use of lentiviral vectors expressing shRNAs to inhibit ADAR1 to inhibit Leukemia stem cell for example and have clearly and specifically suggested to utilize ADAR1 inhibitors to treat cancer.
The above prior art does not teach the use of mir-155 inhibitors for use in combination with and ADAR1 inhibitor. However Rodman et al have taught the use of mir-155 inhibitors including antisense compounds can be used to treat cancer. It has been taught that such inhibitors can be formulated in pharmaceutical compositions and further that the antisense compounds targeting mir-155 can be expressed from vectors including viral vectors such as lentiviral vectors which may also include inducible promoters. See paragraphs 16, 15, 113-119, and 147, for example.
The combined prior art above has shown that was known in the art to treat cancers including leukemia via the inhibition of ADAR1. The art has taught the use of vectors and small 
The above prior art does not teach or suggest the combination of an ADAR1 inhibitor and a mir-155 inhibitor. Although it is prima facie obvious to combine prior art inventions that are intended for the same purpose, the examiner offers the following.
Bayraktar et al have taught in a review article the targeting of mir-155 in a wide range of cancers including leukemia. It has been taught that mir-155 was known in the art to induce resistance to chemotherapeutic agents which can be counteracted by inhibiting mir-155(see page 33, for example). It has been taught the role of mir-155 in hematological malignancies where mir-155 acts as an oncomir and where it has been taught (see pages 35- 37 including Table 1). It was well known in the art at the time of effective filing of the application that combinations of different cancer treatments that combining cancer treatments was beneficial where a cancer is aggressive or where the cancer shows resistance to a cancer treatment. Bayraktar et al have also taught the involvement of mir-155 in cancer therapy resistance where is has been shown the reduction of cancer therapy resistance in a wide range of cancer types including leukemia via the administration of mir-155 inhibitors. It has been suggested by Bayraktar to combine mir-155 inhibitors with other cancer treatments (see page 39-41, for example).
The prior art has therefore provided a clear teaching of the recited aspects of the invention where one in the art would at least have been motivated to combine an ADAR1 inhibitor with a mir-155 inhibitor since the prior art has taught each type of inhibitor for the same use and have also provided teachings to combine therapies specifically with mir-155 

“I.    COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 

The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.

Claims 1-5, 8, 10, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US20080081791) in view of Zipeto et al (CELL Vol.19:177-191, August 4, 2016) and Rodman et al (US20190359980), further in view of Bayraktar et al (Cancer and Metastasis ReviewsVol.37:33-44, 2018, available online 27 December 2017)..
Huang et al have taught the use of siRNA compounds inhibiting ADAR1 to enhance siRNA activity in the treatment of disease. It has been taught to inhibit ADAR1 in combination with other siRNA compound targeting targets known to be associated with disease including cancer including leukemia. It has been taught that a target to combine with ADAR1 includes BCR-Abl. It has been taught that siRNAs can be expressed from vectors including viral vectors and that the siRNAs produced from such vectors could be from hairpin precursors (shRNA). See for example paragraphs 6-8, 15, 28, 45, 47, 58, 63, 66, 101-107, and, 129, and claims 13, 16, 22, 26, 27, 41, and 48. Huang et al have not specifically taught lentiviral vectors or treating cancers associated with A-to-I RNA editing. Huang have not taught the targeting ADAR specifically for 
Zipeto et al have taught ADAR1 activation represents a unique therapeutic vulnerability in LSCs with active JAK2 signaling. Zipeto et al have further taught that ADAR1 activation in BC LSCs is triggered by increased JAK2-dependent inflammatory signaling and is further amplified by the presence of BCR-ABL1 and that inhibition of JAK2 and BCL-ABL1 prevented LSC self-renewal. It is taught that their studies highlight a dual mechanism of malignant RNA editing (A-to-I) activation in LSCs. It has also been taught the use of lentiviral expression of shRNA targeting ADAR1 in humanized mouse models promoted inhibition of self-renewal of malignant progenitors that promote BC transformation. 
The prior art above has clearly taught the use of inhibitors of ADAR1 to treat cancer.. The prior art has demonstrated the use of lentiviral vectors expressing shRNAs to inhibit ADAR1 to inhibit Leukemia stem cell for example and have clearly and specifically suggested to utilize ADAR1 inhibitors to treat cancer. Indeed to combination of the prior art above provides two motivations to utilize ADAR1 targeting siRNAs to treat cancers including leukemia. To enhance effectivity of another siRNA and also that ADAR1 inhibition itself provides for cancer cell inhibition.
The above prior art does not teach the use of mir-155 inhibitors for use in combination with and ADAR1 inhibitor. However Rodman et al have taught the use of mir-155 inhibitors including antisense compounds can be used to treat cancer. It has been taught that such inhibitors can be formulated in pharmaceutical compositions and further that the antisense compounds targeting mir-155 can be expressed from vectors including viral vectors such as lentiviral vectors which may also include inducible promoters. See paragraphs 16, 15, 113-119, and 147, for example.
The combined prior art above has shown that was known in the art to treat cancers including leukemia via the inhibition of ADAR1. The art has taught the use of vectors and small interfering RNAs and antisense compounds for use in treating cancers. The above art makes it clear that one in the art interested in treating cancer can look to mir-155 inhibitors and ADAR1 inhibitors, for example.
The above prior art does not teach or suggest the combination of an ADAR1 inhibitor and a mir-155 inhibitor. Although it is prima facie obvious to combine prior art inventions that are intended for the same purpose, the examiner offers the following.
Bayraktar et al have taught in a review article the targeting of mir-155 in a wide range of cancers including leukemia. It has been taught that mir-155 was known in the art to induce resistance to chemotherapeutic agents which can be counteracted by inhibiting mir-155(see page 33, for example). It has been taught the role of mir-155 in hematological malignancies where mir-155 acts as an oncomir and where it has been taught (see pages 35- 37 including Table 1). It was well known in the art at the time of effective filing of the application that combinations of different cancer treatments that combining cancer treatments was beneficial where a cancer is aggressive or where the cancer shows resistance to a cancer treatment. Bayraktar et al have also taught the involvement of mir-155 in cancer therapy resistance where is has been shown the reduction of cancer therapy resistance in a wide range of cancer types including leukemia via the administration of mir-155 inhibitors. It has been suggested by Bayraktar to combine mir-155 inhibitors with other cancer treatments (see page 39-41, for example).
The prior art has therefore provided a clear teaching of the recited aspects of the invention where one in the art would at least have been motivated to combine an ADAR1 inhibitor with a mir-155 inhibitor since the prior art has taught each type of inhibitor for the same use and have also provided teachings to combine therapies specifically with mir-155 inhibitors. See also MPEP 2144.06 (I): 

“I.    COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 

The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.

The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635